EXHIBIT 99.1 Comstock Mining Eliminates $2 million of Debt and Future Royalties Virginia City, NV (December 19, 2013) Comstock Mining Inc. (the “Company”) (NYSE MKT: LODE) announced today a positive restructuring of four, patented mining lode claims totaling 95 acres in the Company’s overall Dayton Resource Area.These claims represent the Company’s second largest, classified gold and silver resources and include the historic Dayton, Alhambra and Kossuth mining claims.The restructured transaction eliminates $2 million of debt and cancels all future royalties payable with respect to the relevant mining claims in exchange for the issuance of one million shares of the Company’s common stock. The Company acquired the Dayton from the Golden Goose Mine in January 2012.The purchase price for the Dayton was $3,000,000, plus a 3% net smelter royalty payable to the seller.In connection with the purchase in 2012, the Company made a $500,000 cash down payment and then issued a $2.5 million note to the seller, payable in quarterly installments of $50,000 (increasing to $125,000 in October 2013) with a balloon payment for the remaining principal due on or before August 1, 2017.In accordance with the terms of the new agreement, the seller will accept shares of common stock to satisfy the principal amount of the note payable and will also relinquish all rights to the net smelter royalty.The note was secured by a first deed of trust on the land, which will be released after a six-month holding period for the shares. “We welcome fellow Nevadan and long time partner, Mr. Allan Fiegehen, as a strategic investor in the Company,” stated Corrado De Gasperis, the Company’s President and Chief Executive Officer.“This transaction strengthens our balance sheet by extinguishing debt, increasing our free cash flow, and significantly enhancing future shareholder value by eliminating the 3% NSR.” The Dayton Resource Area, approximately one mile south of the Lucerne resource area, along State Routes 341 & 342, is contiguous with the Company’s Spring Valley and Oest target areas, comprising over 1,600 acres of land holdings in Lyon County alone. P.O. Box 1118 · 1200 American Flat Road · Virginia City, NV89440Investors (775) 847-0545 · Facsimile (775) 847-4762 About Comstock Mining Inc. Comstock Mining Inc. is a producing, Nevada-based, gold and silver mining company with extensive,contiguous property in the Comstock District.The Company began acquiring properties in the Comstock District in 2003.Since then, the Company has consolidated a significant portion of the Comstock District, amassed the single largest known repository of historical and current geological data on the Comstock region, secured permits, built an infrastructure and commenced production in 2012.The Company continues acquiring additional properties in the district, expanding its footprint and creating opportunities for further exploration and mining.The near term goal of our business plan is to deliver stockholder value by validating qualified resources (measured and indicated) and reserves (proven and probable) of at least 3,250,000 gold equivalent ounces from our first two resource areas, Lucerne and Dayton, achieve initial commercial mining and processing operations in the Lucerne Mine with annual production rates of approximately 20,000 gold equivalent ounces and significantly grow production through the commercial development and expansions of both the Lucerne and Dayton Mine plans. Forward-Looking Statements This press release and any related calls or discussions may include forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 about Comstock.Forward-looking statements are statements that are not historical facts.All statements, other than statements of historical facts, are forward-looking statements. Forward-looking statements include statements about matters such as: future prices and sales of, and demand for, our products; future industry market conditions; future changes in our exploration activities, production capacity and operations; future exploration, production, operating and overhead costs; operational and management restructuring activities (including implementation of methodologies and changes in the board of directors); future employment and contributions of personnel; tax and interest rates; capital expenditures and their impact on us; nature and timing and accounting for restructuring charges, gains or losses on debt extinguishment,derivative liabilities and the impact thereof; productivity, business process, rationalization, investment, acquisition, consulting, operational, tax, financial and capital projects and initiatives; contingencies; environmental compliance and changes in the regulatory environment; offerings, sales and other actions regarding debt or equity securities; and future working capital, costs, revenues, business opportunities, debt levels, cash flows, margins, earnings and growth. The words “believe,” “expect,” “anticipate,” “estimate,” “project,” “plan,” “should,” “intend,” “may,” “will,” “would,” “potential” and similar expressions identify forward-looking statements, but are not the exclusive means of doing so. These statements are based on assumptions and assessments made by our management in light of their experience and their perception of historical and current trends, current conditions, possible future developments and other factors they believe to be appropriate. Forward-looking statements are not guarantees, representations or warranties and are subject to risks and uncertainties that could cause actual results, developments and business decisions to differ materially from those contemplated by such forward-looking statements. Some of those risks and uncertainties include the risk factors discussed in Item 1A, “Risk Factors” of our annual report on Form 10-K and the following: current global economic and capital market uncertainties; the speculative nature of gold or mineral exploration, including risks of diminishing quantities or grades of qualified resources and reserves; operational or technical difficulties in connection with exploration or mining activities; contests over our title to properties; potential dilution to our stockholders from the conversion of securities that are convertible into or exercisable for shares of our common stock; potential inability to continue to comply with government regulations; adoption of or changes in legislation or regulations adversely affecting our businesses; business opportunities that may be presented to, or pursued by, us; changes in the United States or other monetary or fiscal policies or regulations; interruptions in our production capabilities due to unexpected equipment failures; fluctuation of prices for gold or certain other commodities (such as silver, copper, diesel fuel, and electricity); changes in generally accepted accounting principles; geopolitical events; potential inability to implement our business strategies; potential inability to grow revenues organically; potential inability to attract and retain key personnel; interruptions in delivery of critical supplies and equipment raw materials due to credit or other limitations imposed by vendors; assertion of claims, lawsuits and proceedings against us; potential inability to maintain an effective system of internal controls over financial reporting; potential inability or failure to timely file periodic reports with the SEC; potential inability to maintain the listing of our securities on any securities exchange or market; and work stoppages or other labor difficulties. Occurrence of such events or circumstances could have a COMSTOCK MINING P.O. Box 1118 · 1200 American Flat Road · Virginia City, NV89440Investors (775) 847-0545 · Facsimile (775) 847-4762 Page 2 of 3 material adverse effect on our business, financial condition, results of operations or cash flows or the market price of our securities. All subsequent written and oral forward-looking statements by or attributable to us or persons acting on our behalf are expressly qualified in their entirety by these factors. We undertake no obligation to publicly update or revise any forward-looking statement. Neither this press release nor any related calls or discussions constitute an offer to sell or the solicitation of an offer to buy any securities. Contact information for Comstock Mining Inc.: PO Box 1118 Virginia City, NV89440 questions@comstockmining.com http://www.comstockmining.com Corrado De Gasperis Kimberly Shipley President & CEO Manager of Investor Relations Tel (775) 847-4755 Tel (775) 847-0545 degasperis@comstockmining.com shipley@comstockmining.com COMSTOCK MINING P.O. Box 1118 · 1200 American Flat Road · Virginia City, NV89440Investors (775) 847-0545 · Facsimile (775) 847-4762 Page 3 of 3
